 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11        KEITH REAGAN CARTER,                   1:17-cv-01374-GSA-PC
12                            Plaintiff,         ORDER DENYING REQUEST FOR
                                                 INITIATION OF SERVICE
13                 v.                            (ECF No. 23.)
14        CALIFORNIA HEALTH CARE
          SERVICES, et al.,
15

16

17   I.      BACKGROUND
18           Keith Reagan Carter (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On October 12, 2017, Plaintiff
20   filed the Complaint commencing this action. (ECF No. 1.) On July 24, 2018, the court screened
21   the Complaint pursuant to 28 U.S.C. § 1915A and issued an order dismissing the Complaint for
22   failure to state a claim, with leave to amend. (ECF No. 15.) On August 1, 2018, Plaintiff filed
23   the First Amended Complaint. (ECF No. 15.)
24           On April 15, 2019, Plaintiff filed a motion for leave to file a supplemental complaint.
25   (ECF No. 18.) On April 22, 2019, the court denied Plaintiff’s motion but granted Plaintiff leave
26   to file a Second Amended Complaint to present all of his allegations and claims in a single
27   pleading. (ECF No. 19.) On May 3, 2019, Plaintiff filed the Second Amended Complaint, which
28   awaits the court’s requisite screening under 28 U.S.C. § 1915A. (ECF No. 20.)

                                                     1
 1             On July 1, 2019, Plaintiff filed a request for “Marshal Service Forms and would also like
 2   to obtain a docket scheduling.” (ECF No. 23.) The court construes Plaintiff’s request as a request
 3   for the court to initiate service of process upon the defendants in this case.
 4   II.       SCREENING AND SERVICE OF PROCESS
 5             The court is required by law to screen complaints brought by prisoners seeking relief
 6   against a governmental entity or officer or employee of a governmental entity, such as the instant
 7   action brought pursuant to 42 U.S.C. ' 1983. 28 U.S.C. § 1915A(a). The court must dismiss a
 8   complaint or portion thereof if the prisoner has raised claims that are legally “frivolous or
 9   malicious,” that fail to state a claim upon which relief may be granted, or that seek monetary
10   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
11             With respect to service, the court will, sua sponte, direct the U.S. Marshal to serve the
12   complaint only after the court has screened the complaint and determined that it contains
13   cognizable claims for relief against the named defendants.
14             Here, Plaintiff’s Second Amended Complaint awaits the court’s screening. Therefore, it
15   is not time for service in this case, thus Plaintiff’s request shall be denied.
16   III.      CONCLUSION
17             Based on the foregoing, IT IS HEREBY ORDERED that:
18             1.     Plaintiff=s request for initiation of service of process, filed on July 1, 2019, is
19                    DENIED; and
20             2.     The court shall screen the Second Amended Complaint in due course.
21
     IT IS SO ORDERED.
22

23          Dated:   July 29, 2019                           /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28


                                                       2
